Title: To George Washington from Major General Benedict Arnold, 30 July 1778
From: Arnold, Benedict
To: Washington, George


          
            Dear General
            Philada July 30th 1778
          
          I have this minute the honor receiving your Excellencys favour of 27th Inst. Colonel
            Hartleys Regt was ordered by Congress from this City the 14th Inst. to the Frontiers of
            this State, except a Party of Sixty Men who, Guarded a
            Number Prisoners to Elizabeth Town, & were afterwards Ordered to East
            Town—Inclosed is a return of the Troops in Town who are barely sufficient to do the
            Garrison Duty, & most of them sickly & in want of Arms, &
              Cloathg. a Detacht of Twenty Men of Glovers Brigade,
            March to’morrow Morning with a Number Prisoners to Elisabeth Town, & are ordered
            to Join their Brigade as soon as posible. Inclosed is a List of Officers who were in
            Town the 25th Also, a General Order of the 22th & 25th Inst. no Officers are remaining in Town except the Supernumeries,
            respecting whom I wish to know your Excellencys pleasure—None of the Virginia Troops
            have ben detained  here a moment—and all who Arive shall be Sent on
            with the greatest Expedition.
          I heartily wish your Excellency a succesfull Campaign, and am with great Respect
            & Esteem Your Excellencys most Obedt Humble Servt
          
            B. Arnold
          
        